Citation Nr: 0124243	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 22, 1992, 
for a grant of an evaluation of 100 percent for generalized 
anxiety reaction with major depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a schedular evaluation of 100 percent for 
generalized anxiety reaction with major depression.

By a decision of August 10, 2000, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision and remanded the matter to the Board for 
further proceedings.  In the joint motion, the parties before 
the Court stated that the passage of the Veterans Claims 
Assistance Act of 2000 required that the Board's decision be 
vacated.


FINDING OF FACT

The competent medical evidence of record does not show that 
entitlement to an evaluation of 100 percent for generalized 
anxiety disorder with major depression arose at any time 
between July 28, 1988, and July 22, 1992.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 22, 1992, for a grant of an evaluation of 100 
percent for generalized anxiety reaction with major 
depression have not been met. 38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran and his 
representative have not identified any evidence which may be 
pertinent to the issue before the Board which has not been 
obtained and considered.  The RO and the Board have notified 
the veteran of the requirements in law to establish 
entitlement to an earlier effective date for an evaluation of 
100 percent for the veteran's service connected psychiatric 
disability.  In addition, in August 2001, the Board notified 
the veteran's representative that he might submit additional 
evidence and argument in support of the appeal.  The 
representative submitted additional argument, but he did not 
submit any additional evidence or request VA's assistance in 
attempting to obtain any additional, pertinent existing 
evidence.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board will, therefore, 
proceed to consider the veteran's appeal on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  The 
effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As noted above, a rating decision in March 1996 granted an 
increase in the evaluation of generalized anxiety reaction 
with major depression from 50 percent to 100 percent, 
effective July 22, 1992, the date on which the RO received 
from the veteran a claim for an increased rating for his 
service connected psychiatric disability.  The parties before 
the Court, in their joint motion, agreed that a letter which 
the RO received from the veteran on July 28, 1989, should 
have been accepted by the RO as an informal claim for an 
increased evaluation for the veteran's service connected 
psychiatric disability, and, therefore, the Board finds that, 
for the purpose of the current appeal, the date of receipt of 
a claim for an increased rating was July 28, 1989.  

The veteran's representative contends that the schedular 
criteria for an evaluation of 100 percent for generalized 
anxiety reaction with major depression were met at least one 
year before July 28, 1989, and so the evaluation of 100 
percent for the veteran's service connected psychiatric 
disability should be made effective as of July 28, 1988.  
However, the Court has held that 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase in disability precedes the claim, provided also that 
the claim is received within one year after the increase in 
disability.  Otherwise, the general rule applies, which is 
that the proper effective date for an increased evaluation is 
the later of the date on which the increase in disability 
occurs (the date entitlement to an increased evaluation 
arises) or the date of claim.  See Harper v. Brown, 10 Vet. 
App. 125, 126-7 (1997).  Therefore, the threshold issue for 
consideration by the Board is whether entitlement to an 
evaluation of 100 percent for generalized anxiety disorder 
arose at any time prior to July 22, 1992.  Only if a 
determination were made that entitlement to an evaluation of 
100 percent arose prior to July 22, 1992, would it be 
necessary for the Board to consider the issues of when such 
entitlement arose and/or when it factually ascertainable that 
the criteria for an evaluation of 100 percent for generalized 
anxiety disorder had been met.  For the reasons and bases 
stated below, however, the Board finds in this case that 
entitlement to an evaluation of 100 percent for the veteran's 
service connected psychiatric disability did not arise prior 
to July 22, 1992.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The Board notes that the criteria for rating psychiatric 
disabilities were revised effective November 7, 1996.  
Because the period of time under consideration in this case 
is July 28, 1988, to July 22, 1992, the criteria for rating 
psychiatric disabilities which were in effect prior to 
November 7, 1996, are for consideration.  Under 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, pertaining to generalized 
anxiety disorder, a 100 percent rating required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  With 
regard to the requirements for an evaluation of 100 percent 
for psychiatric disability, the Court held that the criteria 
in 38 C.F.R. § 4.132 were each an independent basis for 
granting a 100 percent evaluation and that, whenever 
unemployability was caused solely by a service-connected 
mental disorder, a 100 percent schedular rating was 
warranted.  Johnson v. Brown, 7 Vet. App. 95 (1995).  In the 
veteran's case, for the reasons and bases stated below, the 
Board finds that he may have been unemployable prior to July 
22, 1992, but that competent evidence does not show that any 
such unemployability was caused solely by service connected 
generalized anxiety disorder with major depression.

The veteran's service medical records reveal that, in 
February 1975, he was admitted to a service department 
hospital for psychiatric evaluation.  His chief complaint was 
that he hated the military.  Prior to entrance on active 
duty, he had married at age 17 years and had a child.  He 
stated that there was too much discipline in the Navy and his 
family could not adjust to the service.  On evaluation, it 
was determined that no medication was necessary, and it was 
clear that the veteran's chief motivation for coming into the 
hospital was to get a discharge.  The medical staff's 
conclusion was that he had a longstanding personality 
disorder which rendered him unsuitable for useful service in 
the Navy.  The discharge diagnosis was passive-aggressive 
personality.  The recommendation was that he be returned to 
duty and administratively discharged.

At a VA psychiatric examination in December 1975, the 
diagnosis was anxiety reaction, chronic, mild to moderate, as 
manifested by tension, restlessness, much nailbiting, and 
very moist palms, in a basically schizoid personality.

A rating decision in June 1976 granted service connection for 
anxiety reaction and assigned a 10 percent disability 
evaluation.  Service connection was denied for passive-
aggressive personality, schizoid personality on the basis 
that, under 38 C.F.R. § 3.303(c), a personality disorder is a  
constitutional or developmental abnormality and not a 
disability for which service connection may be granted.

In March 1982, the veteran filed an application with the 
Social Security Administration (SSA) for disability benefits 
under laws administered by that agency.  In an undated 
decision, an administrative law judge (ALJ) of SSA found that 
the veteran's impairment was "schizoid personality with 
anxiety reaction which is severe enough to significantly 
limit his ability to relate to others and perform basic work 
activities."  The ALJ found that the veteran had been 
disabled for SSA purposes since November 1981 and awarded him 
disability benefits.  The Board notes that the ALJ awarded 
SSA disability benefits for the veteran's personality 
disorder, whereas VA law and regulations do not permit 
compensation to be paid for disability attributable to a 
personality disorder.

In a decision of January 1984, the Board restored an 
evaluation of 10 percent for anxiety neurosis and found that 
anxiety reaction was productive of not more than moderate 
social and industrial impairment.

In May 1985, at a VA contract psychiatric examination at 
Summit Center for Human Development, Clarksburg, West 
Virginia, the diagnoses were schizotypal personality disorder 
and generalized anxiety disorder.

In a decision of October 1986, the Board denied entitlement 
to an evaluation in excess of 10 percent for generalized 
anxiety disorder.

At a VA psychiatric examination in June 1988, the diagnosis 
was personality disorder, mixed type.  The examiner noted 
that the veteran was sensitive in his relations to others.  
The veteran felt that society owed him a living because it 
caused him to have symptoms of depression.  The examiner 
found that the veteran was immature emotionally and, also, 
inadequate emotionally in relation to his problems with 
others.

As noted above, the parties before the Court agreed that a 
letter from the veteran to the RO, received in July 1989, 
constituted a claim for an increased rating for his service 
connected psychiatric disability.

There is no medical evidence concerning the veteran's 
psychiatric status in the year prior to July 1989 and, 
therefore, the Board finds that the claim for increase dated 
July 28, 1989, was not filed within one year of an increase 
in severity of the veteran's service connected psychiatric 
disability.  The veteran's representative argues that the 
veteran's statement of July 28, 1989, in which he contended 
that he was unable to work due to various psychiatric 
symptoms and requested increased compensation based on 
unemployability, and subsequent statements made by the 
veteran during the appeal period demonstrate that the veteran 
was entitled to an evaluation of 100 percent for his service 
connected psychiatric disability.  However, as a layman, the 
veteran is not qualified to offer an opinion on questions of 
medical diagnosis and medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Consequently, the 
veteran is not qualified to distinguish between the effects 
of his non-service connected personality disorder and his 
service connected psychiatric disorder, and he is thus not 
qualified to provide competent evidence on the issue of when 
his entitlement to an evaluation of 100 percent for service 
connected psychiatric disability arose.  The Board, 
therefore, finds that the veteran's statements have no 
probative value on the issue of whether he is entitled to an 
earlier effective date for a 100 percent evaluation.

Subsequent to the VA psychiatric examination of June 1988, 
the next medical evidence concerning the veteran's 
psychiatric status is the report of a VA psychiatric 
examination in June 1994, at which the diagnoses on Axis I 
were generalized anxiety disorder and panic attacks with 
agoraphobia and a diagnosis on Axis II was deferred.  The 
veteran's representative argues that a statement made by the 
examiner in June 1994 demonstrates that the veteran was 
entitled to an evaluation of 100 percent for his service 
connected psychiatric disorder for many years prior to July 
22, 1992, the currently assigned effective date.  The 
statement made by the examiner was, "Because of panic 
attacks and associated agoraphobia, he has remained 
unemployed since 1981 and has had difficulties establishing 
and maintaining interpersonal relationship [sic] outside of 
close family members."  However, for several reasons, the 
Board finds that the statement in question does not show an 
increase in severity of the veteran's service connected 
psychiatric disability between July 28, 1989, the date of 
claim, and July 22, 1992, the current effective date.

The statement by the examiner in June 1994 does not, the 
Board finds, show that entitlement to an evaluation of 100 
percent for the veteran's service connected psychiatric 
disability arose between July 28, 1989, and July 22, 1992, 
because, first, the examiner stated that his "sources of 
information" consisted only of an interview of the veteran.  
That means that the examiner did not review the veteran's 
service medical records or his postservice medical records 
from 1975 to 1994.  Second, the examiner did not distinguish 
between the effects of the veteran's non-service connected 
personality disorder and his service connected psychiatric 
disability.  Third, the examiner did not offer an opinion 
that an increase in the severity of the veteran's service 
connected psychiatric disability occurred between July 28, 
1989, and July 22, 1992.

In sum, there is no competent evidence that the veteran's 
service connected psychiatric disability increased in 
severity to the 100 percent level so that entitlement to an 
evaluation of 100 percent arose prior to July 22, 1992.  
Therefore, entitlement to an effective date earlier than July 
22, 1992, for an evaluation of 100 percent for generalized 
anxiety disorder with major depression reaction is not 
established.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.          



ORDER

Entitlement to an effective date earlier than July 22, 1992, 
for a grant of an evaluation of 100 percent for generalized 
anxiety reaction with major depression is denied.




		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

